Citation Nr: 1760221	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 14-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 21, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).
				

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from February 1950 to February 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

In a November 2017 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an effective date earlier than December 21, 2010, for the grant of service connection for PTSD have been met. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

The Veteran submitted a statement dated November 20, 2017 indicating that he wished to end his formal appeal and asking the Board to to "please remove it from the Board's docket." The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an effective date earlier than December 21, 2010, for the grant of service connection for PTSD. Hence, there remains no allegation of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to an effective date earlier than December 21, 2010, for the grant of service connection for PTSD is dismissed without prejudice.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


